Per Curiam:

We have examined the errors claimed to have been made upon the trial of this case and have found nothing which requires a reversal of the judgment rendered or which calls for extended discussion. The evidence fully sustains the special findings and the general verdict, and the verdict compels the judgment. The legal principles involved are quite fully discussed in Evans v. Concordia, 74 Kan. 70, 85 Pac. 813.
There seems to have been a fair trial, the evidence as well as the findings seem to establish the liability of the city for the injury sustained, and it is not claimed that the damages awarded are excessive.
The judgment is affirmed.